Citation Nr: 1312564	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  08-32 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left foot disorder, to include a bunion deformity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran had active service from May 1972 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Boston, Massachusetts, that denied the current appellate claims.

With respect to the Veteran's acquired psychiatric disorder claim, the Board notes that the RO specifically denied service connection for PTSD and did not appear to address any other diagnosis in the April 2008 rating decision.  However, the United States Court of Appeals for Veterans Claims (Court) held in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  In its decision, the Court indicated that VA unduly limited its consideration of claims for service connection for specific mental disorders under circumstances in which other diagnosed psychiatric disabilities may be present.  In light of the Court's holding in Clemons and the present evidentiary record, the Board has expanded the Veteran's claim, as reflected on the title page of this decision, to consider any acquired psychiatric disorder however diagnosed and not just PTSD.

This case was previously before the Board in December 2010, at which time the case was remanded for further development to include VA medical examinations to address the nature and etiology of the claimed psychiatric and left foot disorders.  Such examinations were accomplished in February 2011, and all other development directed by the Board's December 2010 remand appears to have been accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Despite the foregoing, for the reasons addressed in the REMAND portion of the decision below the Board finds that further development is required with respect to the Veteran's left foot claim.  Accordingly, this claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during active service. 

2.  Credible supporting evidence of an in-service stressor sufficient to support a diagnosis of PTSD has not been demonstrated. 

3.  The preponderance of the evidence is against the Veteran having an acquired psychiatric disorder, including PTSD as a result of military service. 


CONCLUSION OF LAW

The criteria for a grant of service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

In accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an
obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2012).  The United States Court of Appeals for Veterans Claims (Court) has indicated that VCAA notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA must provide a claimant VCAA notice before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman, supra; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was sent pre-adjudication notice via letters dated in July and September 2007, both of which are clearly prior to the April 2008 rating decision that is the subject of this appeal.  He was also sent additional notice via a December 2010 letter followed by readjudication of the psychiatric disorder claim via a January 2012 Supplemental Statement of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the information used by VA to determine disability rating(s) and effective date(s) if service connection is established.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  The Board also notes that there is competent medical evidence of record, to include a February 2011 VA examination, which includes findings of PTSD related to his account of his purported in-service stressors.  As such, the resolution of this case depends upon whether the record corroborates these stressors.  Consequently, efforts were undertaken to verify the purported stressors through official channels.  As detailed below, one of the Veteran's stressors is inconsistent with and contradicted by official records.  A March 2008 Memorandum concluded that he had provided insufficient details to verify his other purported stressors, and no additional details appear to have been subsequently provided by the Veteran.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.  38 C.F.R. § 3.304(f) . 

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" as established by official records, including recognized military combat citations, or other supportive evidence.  If VA finds that the Veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b) ; 38 C.F.R. § 3.304(f) ; Dizoglio v. Brown, 9 Vet. App. 163, 164  (1996); West v. Brown, 7 Vet. App. 70, 76   (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines that the Veteran did not engage in combat with the enemy or that the Veteran engaged in combat with the enemy but the alleged stressor is not combat-related, the Veteran's lay testimony, by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 142 (1993). 

The regulations pertaining to PTSD were recently amended and 38 C.F.R. § 3.304(f)(3) no longer requires the verification of an in-service stressor if involving "fear of hostile military or terrorist activity."  Rather, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  For purposes of this regulation, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date. 
In the instant case, and for the reasons stated below, the Board finds that the preponderance of the evidence is against a finding that the Veteran currently has an acquired psychiatric disorder, to include PTSD, as a result of military service.

The Veteran essentially contends that his current acquired psychiatric disorder resulted from (i) having to identify the decomposing body of his roommate who committed suicide; (ii) witnessing the accidental fuel related death of a shipmate; and (iii) providing assistance while stationed aboard the U.S.S. Graves to the U.S.S. Stark when that vessel came under enemy attack in the Persian Gulf in May 1987.  See Veteran's Stressor Statements, September 4, 2007; VA examination, February 24, 2011. 

The Board notes that the Veteran has not contended, nor does the record otherwise reflect, any basis for relating the etiology of his current acquired psychiatric disorder to his military service other than his purported in-service stressors.  For example, there is no indication of any psychiatric problems in his service treatment records, or a May 1990 VA medical examination.  In fact, the first competent medical evidence of record to diagnose an acquired psychiatric disorder is dated years after his separation from service.  As such, he is clearly not entitled to a grant of service connection for a chronic disease found to be present within his first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  The Board further notes that the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (Affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  Moreover, the Veteran does not contend, nor does the record reflect, his acquired psychiatric disorder is secondary to a service-connected disability so as to warrant consideration of 38 C.F.R. § 3.310.

With respect to the Veteran's purported stressors, the Board notes that he is competent as a lay person to describe such events.  However, given the complex nature of psychiatric disabilities, particularly here where the disability was first diagnosed years after service, competent medical evidence is required to resolve this matter.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

Despite the foregoing, the Board notes that the Veteran's account of his purported stressors and symptomatology can provide a basis for a competent medical care provider's diagnosis and etiology opinion.  Further, in this case there is competent medical evidence, to include the February 2011 VA examination which diagnoses an acquired psychiatric disorder and relates the etiology thereof to his purported in-service stressors.  Specifically, the February 2011 VA examination diagnosed PTSD - chronic, and depression not otherwise specified (NOS).  The examiner noted that depression was a factor in the mood issues the Veteran was dealing with; but that the depressive symptoms reported were not consistent with a formal diagnosis of depression; and that the depressive symptoms reported were likely a result of his PTSD insofar as they postdate and are reactive to the onset of his PTSD stressors.  Moreover, the examiner opined that the Veteran PTSD and depression NOS were both at least as likely as not caused by or the result of the Veteran's military service.  The Veteran's purported stressors, as summarized above, were noted at the time of this examination.

In view of the foregoing, this resolution of this case depends upon whether the evidence of record corroborates the Veteran's account of his purported stressors.  The Board finds that it does not.  As an initial matter, the Board finds that the Veteran's service records do not reflect he received any awards or citations, nor does it otherwise reflect, he engaged in combat while on active duty.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for consideration in this case.

The Board further notes that the Veteran's service personnel records confirm he had served aboard the U.S.S. Boone from November 1986 to November 1987, and aboard the U.S.S. Stephen W. Groves from November 1987 to September 1988.  He was also authorized to wear the Coast Guard Meritorious Unit Commendation with Operational Distinguishing Device for duties while aboard the U.S.S. Boone during a period from March to April 1987 while deployed to the Caribbean Sea of Law Enforcement Operations.  However, the record reflects the U.S.S. Stark incident in which the Veteran claimed he provided assistance was in May 1987, and the official history for the U.S.S. Boone to which he was assigned at that time was not engaged in operations in the Persian Gulf during that year.  As these official records are inconsistent with and contradict the Veteran's account of this reported stressor, the Board must find that the Veteran is not a reliable historian regarding his reported  stressors.  This would also apply to his other purported stressors.  The Board also reiterates that the March 2008 Memorandum concluded that VA was unable to corroborate the Veteran's account of the in-service casualties of fellow service members, as he failed to provide sufficient identifying information related to these events.  There is also nothing to corroborate his account of his roommate's purported suicide.

The Board also notes that, except for the purported U.S.S. Stark related stressor, the Veteran's stressors do not appear to involve "fear of hostile military or terrorist activity" as defined by 38 C.F.R. § 3.304(f)(3).  The purported suicide was due to his roommate's own actions.  Similarly, the fuel death of a fellow service-man was described as accidental, and not the result of hostile military or terrorist activity.  Further, the Board reiterates that the record is inconsistent with and contradicts the Veteran's account of providing assistance to the U.S.S. Stark.

In view of the foregoing, the Board finds that credible supporting evidence of an in-service stressor sufficient to support a diagnosis of PTSD has not been shown.  Further, as the only basis for establishing service connection for an acquired psychiatric disorder was the purported in-service stressors, the Board also finds that the preponderance of the evidence is against the Veteran having an acquired psychiatric disorder, including PTSD as a result of military service.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal with respect to this claim must be denied.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

With respect to the Veteran's left foot claim, the Board notes that he has reported an in-service injury to his foot, as well as pain both during and since his military service.  As pain was within his personal knowledge, the Board found that the Veteran was competent to provide lay statements concerning this matter.  However, there is no indication of a chronic left foot disorder in the service treatment records or a May 1990 VA medical examination.  

In December 2010, the Board remanded the case for a VA medical examination at which the examiner was, in pertinent part, to opine whether it is at least as likely as not that any left foot disorder found to be present had its onset in service, or is otherwise related to military service, to include wearing military issued shoes/boots.  The February 2011 VA joints examination diagnosed hallux rigidus, and opined that it was as likely as not that this disability was aggravated by his military service.  The examiner noted the Veteran has severe hallux rigidus which was a form of arthritis of the 1st metacarpal phalangeal joint on his left foot only.  This could also be  referred to as a dorsal bunion, but the real problem was arthritis in the 1st metacarpal phalangeal joint.  However, the examiner also stated that there was no history of trauma that the Veteran could recall.  The examiner stated it was possible that this may have been aggravated while in the military, but there was no treatment to confirm this.  In a November 2011 addendum, the examiner noted that the claims file had been reviewed.  Further, the examiner stated that the X-ray report did not show significant arthritic change since his last radiographs which would make working on his feet more difficult, and that this could be due to his own personal biomechanics worsening over time.  Moreover, the examiner reported that he could not state that this was related specifically to the Veteran's military service; that it may have been temporarily aggravated while in the service, but nothing in the service caused this to the examiner's knowledge.  Finally, the examiner stated that more than 20 years then elapsed before this became significant again, so the examiner could only assume it was due to the normal course of the Veteran's own boney structure over time.

The Board finds that the February 2011 VA examiner's opinion, to include the November 2011 addendum, is not adequate for resolution of this claim.  By referring to the left foot as having been "aggravated" by military service, the examiner has raised the possibility of a pre-existing disability.  However, it does not appear that any such disability was noted at the time of the Veteran's entry into active service.  

The law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  Thus, if the examiner was of the opinion that the left foot disorder pre-existed service, the right terminology was not applied to this opinion.  Further, the rationale provided appears confusing as the examiner indicated that it was aggravated, may have only been a temporary aggravation, and could not specifically relate the disability to service.
In view of the foregoing, the Board finds that the February 2011 VA examiner's opinion is not adequate to resolve the left foot disorder claim.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is required to ensure the Veteran is accorded an adequate examination regarding this claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain the names and addresses of all medical care providers who have treated the Veteran for his left foot since January 2012.  After securing any necessary release, those records not on file must be obtained.

2.  The RO/AMC shall then afford the Veteran a VA examination to evaluate the nature and etiology of his asserted left foot disorder.  The claims file including a copy of this remand must be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner must express an opinion as to whether the record clearly and unmistakably reflects a left foot disorder pre-existed service.  

If the examiner finds that there was a pre-existing disability, then an opinion must be provided as to whether the record clearly and unmistakably reflects the disability was not aggravated by active service.  By aggravation, the Board means an increase in the severity of the disability that is beyond nature progression.

If the examiner determines the left foot disorder did not pre-exist service, then an opinion must be provided as to whether it is at least as likely as not that it had its onset in service, was manifested during the first post-service year, or is otherwise related to service, to include wearing military issued boots/shoes.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a left foot disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner must provide a rationale for each opinion given.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


